Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Response to Arguments
Applicant's arguments, filed on 5/24/2021, with respect to the 35 USC § 103 rejections of claims 1-9, have been fully considered but are not persuasive therefore the rejections have been maintained
In response to Applicant's remarks (pages 11-12), the Examiner respectfully disagrees with the assertion that Strebel fails to teach newly added limitations of “a list of components identifying a plurality of components to change the current operational state of the at least one system component” and submits that, as detailed in the rejections below, Strebel teaches “the report may be a table [list of components identifying a plurality of components] that identifies assets and their identifiers, locations, and damage [current operational state]” (p [0068]) and “dispatching the proper repair personnel and equipment to repair damaged infrastructure based on the extent of the damage” (p [0003]) where “repair” is changing the state of the component.
Applicant's arguments, filed on 5/24/2021, with respect to the 35 USC § 103 rejections of claims 10-20, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. considered but are not persuasive therefore the rejections have been maintained
In response to Applicant's remarks (pages 13-14), the Examiner respectfully disagrees with the assertion that Strebel fails to teach newly added limitations as recited  in claims 10 and 15 and submits that, as detailed in the rejections below, the Katz reference clearly teaches these limitations.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “autonomously generating, based on the current operational state, a work order comprising a list of components identifying a plurality of components to change the current operational state of the at least one system component; and autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”, however, no support is found for the limitation. Upon review of Applicant’s published specification, including citations pointed to by the Applicant, no reference can be found to “a list of components identifying a plurality of components to change the current operational state of the at least one system component”. For example, the only reference to “a list of components” appears to be Figs. 6 and 9 and no reference is found which links these components to changing the current operational state of any system component. Further, no reference can be found to changing an operational state of any system component. Applicant’s published specification (p [0064]) recites “[determining] any changes in the operational state of the system component”, which is different than changing the operational state of a component. 
Regarding claim 10, the claim recites “select at least one MUMD (MUMD) from a plurality of MUMDs based on one or more attributes of the at least one MUMD and one or more attributes of at least one system component within an area of interest”, however, no support is found for the limitation. Upon review of Applicant’s published specification, including citations pointed to by the Applicant, no reference can be found to the selection of the MUMD being based on attributes of either the MUMD or the component. Applicant’s published specification (p [0089], p [0108]) recites the work order and repair is based on the attributes of the component, which is different than the selection of the MUMD is based on attributes of either the MUMD or the component. Claim 15 recites similar limitations and is rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and are rejected in the same manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (PGPub No US 2018/0314994, hereafter “Katz”) in view of Strebel et al (PGPub No US 2017/0358068, hereafter “Strebel”).
Examiner’s Note – Moraru et al (Using Machine Learning on Sensor Data, 2010, hereafter “Moraru”) is provided as a teaching reference. 

Regarding claims 1, 10 and 15, Katz discloses: 
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions (Katz – fig. 2, item 100; p [0023] & p [0026], teaches claimed connectivity) for: 
a processor (Katz – fig. 2, item 105); 
memory communicatively coupled to the processor (Katz – fig. 2, item 110; p [0026], teaches claimed connectivity); and 
an inspection manager communicatively coupled to the processor and the memory that, when operating (Katz – p [0026], teaches claimed connectivity), is configured to: 
select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on one or more attributes of the at least one MUMD and one or more attributes of at least one system component within an area of interest (Katz – p [0032], “more than one drone can be staged in a predicted damage area and the number of drones staged in a predicted damage area [area of interest] is based on the amount of damage predicted”, where staging multiple drones requires selecting each drone and staging drones is based on location/positional data [an attribute]); 
programming the selected at least one mobile unmanned monitoring device (MUMD) to autonomously monitor the at least one system component (Katz – p [0029], “Once the predicted damage areas 210 are identified, the processing system 202 dispatches drones [programs to autonomously monitor] 206 to a staging location 212 in the predicted damage areas 210.”); 
responsive to determining that a weather event is expected to occur within the area of interest, programming the at least MUMD to perform a first autonomous inspection of the at least one system component prior to the weather event occurring (Katz – fig. 4, items 302, 304; p [0029], “Once the predicted damage areas 210 are identified [determining that a weather event is expected], the processing system 202 dispatches drones [programs responsive to] 206 to a staging location 212 in the predicted damage areas 210”; p [0034], teaches the assessment of the damage to infrastructure equipment [system component] can include comparing the images captured after the weather event to images captured [received] before [first autonomous inspection] the weather event to identify damage to infrastructure equipment [system component]”); 
receiving, from the at least one MUMD, a first set of inspection data generated by the at least one MUMD for the at least one system component based on the first autonomous inspection (Katz - p [0034], teaches the assessment of the damage to infrastructure equipment [system component] can include comparing the images captured after the weather event to images captured [received] before [first autonomous inspection] the weather event to identify damage to infrastructure equipment [system component]”, where a comparison requires that the first data is received for use in the comparison); 
responsive to determining that the weather event has occurred within the area of interest, programming the at least one MUMD to perform a second autonomous inspection of the at least one system component (Katz – fig. 4, item 306; p [0029], “After the weather event has passed, the drones 206 are dispatched to survey [second autonomous inspection] the one or more portions of the predicted damage areas 210”, requires determining that the weather event has occurred); 
receiving, from the at least one MUMD, a second set of inspection data generated by the at least one MUMD for the at least one system component based on the second autonomous inspection (Katz - p [0034], teaches the assessment of the damage to infrastructure equipment [system component] can include comparing the images [second autonomous inspection] captured after [received] the weather event to images captured before the weather event to identify damage to infrastructure equipment [system component]”, where a comparison requires that the second data is received for use in the comparison);
processing, the first set of inspection data and the second set of inspection data; (Katz – fig. 4, item 308; p [0034], “assessing damage to infrastructure equipment in the one or more portions of the predicted damage area [by] comparing the images captured after [second] the weather event to images captured before [first] the weather event); 
determining, based on the processing, a condition of the at least one system component (Katz – p [0014], “The captured images are analyzed to determine a type and location of damage caused by the weather event”; p [0015], “identification ... of damage to infrastructure equipment caused by the weather event”).
Katz does not explicitly disclose “utilizing one or more machine learning mechanisms”, “[determining] a current operational state of the at least one system component”, “autonomously generating, based on the current operational state, a work order comprising a list of components identifying a plurality of components to change the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Strebel teaches [determining] a current operational state of the at least one system component (Strebel – fig. 5, item 540; p [0066], teaches using processed sensor data to assess the damage [operational state] of an asset; p [0092]-[0094], “automatically determined assessments of asset condition”, “a damage assessment report [may display] a status of the asset [as] damaged [ie, not operational] or not damaged [ie, operational]”, “identifies assets ... that are operating at a pressure less than the estimated water pressure”),
autonomously generating, based on the current operational state, a work order comprising a list of components identifying a plurality of components to change the current operational state of the at least one system component (Strebel – fig. 5, item 550; p [0005], “output a [damage assessment] report indicating the extent of damage [current operational state] to the infrastructure asset”; p [0022], teaches automate the assessment of damage to infrastructure assets, including generate reports that identify information regarding the assessed damage [e.g., the location of damaged assets, the extent of the damage, etc.] [plurality of components]; fig. 14, item 1400; p [0093], “damage assessment report” [work order]; p [0068], “the report may be a table [list of components identifying a plurality of components] that identifies assets and their identifiers, locations, and damage [current operational state]”; p [0003], “dispatching the proper repair personnel and equipment to repair damaged infrastructure based on the extent of the damage” where “repair” is changing the state of the component); and 
autonomously provisioning one or more of the plurality of components identified by the list of components for the work order (Strebel – p [0023], “The damage assessment reports [work order] may also be used to dispatch the best suited repair personnel and equipment that should be deployed to particular damaged assets, thereby ... efficiently directing material, equipment, and repair crews” dispatching/directing material/equipment for repair is the equivalent of “provisioning components”, further one of ordinary skill would understand that the components are selected from a list of proper/required components, rather than a selected randomly based on no data).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the operational state analysis, the work order generation and the provisioning of repair supplies as taught by Strebel in the equipment damage monitoring system of Katz for the expected benefit of expediting repair time, improving estimated time of restoration and more efficiently directing material, equipment, and repair crews (Strebel – p [0023]).
Although the combined art of Katz and Strebel does not use the exact claim language of the processing involves “utilizing one or more machine learning mechanisms”, Strebel teaches classifying data for the purpose of identifying assets and determining the condition (ie, damage) of assets (Strebel – p [0061]-[0062], “classify assets and assess damage”, “asset has been identified and classified from sensor data, the object damage assessment module .... determine the damage to the asset”) which provides the same feature(s) as the Applicant’s invention as cited in Applicant’s published specification p [0069]. Further, classification is well-understood by one of ordinary skill in the art to be a machine learning algorithm (as evidenced by the teaching reference Moraru [Abstract]). One of ordinary skill in the art would understand that the classification as taught in Strebel would yield the equivalent result as the claimed invention [e.g., identifying assets and determining the condition of assets](MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 2, 11 and 16, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses programming the at least one MUMD with one or more inspection paths to be traversed by the at least one MUMD with respect to the at least one system component (Strebel – p [0027], teaches the flight [inspection] path is determined based on criteria of interest [ie, disaster area, location of assets], where a single flight path is “one or more”; p [0083], “multi-pass approach”), and one or more inspection parameters (Strebel – p [0027], teaches collecting a plurality angle data; p [0090], teaches the time of collection of known; interpreted per Applicant’s published specification p [0106]).
Regarding claim 3, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses the inspection data comprises at least one or more of image data, audio data, and environmental sensor data captured by the at least one mobile unmanned monitoring and corresponding to the at least one system component (Strebel – p [0027], “the raw data includes image-related data that is processed to determine the location of damaged assets, and the extent of the damage”).
Regarding claims 4, 12 and 17, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses determining that additional inspection data is required (Strebel – p [0083], “a multi-pass approach to decipher the "true" or actual location of an asset when the asset is not located in an expected location” [eg, determining to use a multi-pass approach when an asset is not in an expected location]); and electronically instructing the at least one MUMD to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component (Strebel – fig. 10; p [0083]-[0085], teaches obtaining additional inspection data in multiple passes).
Regarding claim 5, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses the plurality of components at least comprises: an identification of the current operational state of the at least one system component (Strebel – p [0005], teaches identify, based on the sensor data, an infrastructure asset and determine an extent of damage [operational state] to the infrastructure asset); an identification of one or more work crews assigned to the work order (Strebel – p [0023], “damage assessment reports may also be used to dispatch the best suited repair personnel and equipment that should be deployed to particular damaged assets”); and an identification of a set of parts required for addressing the current operational state (Strebel – p [0023], “damage assessment reports may also be used to dispatch the best suited repair personnel and equipment that should be deployed to particular damaged assets”).
Regarding claim 6, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses determining the current operational state comprises at least one of: determining that the at least one system component is damaged (Strebel – p [0005], teaches identify, based on the sensor data, an infrastructure asset and determine an extent of damage [operational state] to the infrastructure asset); determining a type of the damage (Strebel – p [0029], teaches the damage assessment report may identify the location of assets on a geographic map and the type of damage); determining a location of the damage (Strebel – p [0029], teaches the damage assessment report may identify the location of assets on a geographic map and the type of damage); or one of more combination thereof.
Regarding claims 7, 13 and 18, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Strebel – p [0094], teaches status of the assets indicates whether the assets are damaged or not damaged); determining attributes of the damage (Strebel – p [0028], teaches determine the types of damage associated with the assets); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Strebel – p [0031], “the best suited personnel and equipment may be dispatched based on the extent/severity of damage and/or the type of damage”) at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Strebel – p [0031], “the best suited personnel and equipment may be dispatched based on the extent/severity of damage and/or the type of damage”); or one of more combination thereof.
Regarding claims 8, 14 and 19, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Strebel – p [0031], “damage assessment information may be sent directly to an upstream system, such as a work assignment tool, for the direct deployment of repair crews”, where a deployed wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Strebel – p [0031], “damage assessment information may be sent directly to an upstream system, such as a work assignment tool, for the direct deployment of repair crews”, where deployment requires a given location).
Regarding claims 9 and 20, the combination of Katz and Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses transforming one or more of the list of components into an interactive component, wherein at least a portion of the inspection data is presented to a user when the interactive component is selected by the user (Strebel – p [0097], teaches a user-friendly interface which allows the user to select an asset and then highlights the asset through a plurality of views/screens).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.  The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone, at the number provided.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LISA E PETERS/Primary Examiner, Art Unit 2862